IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 120 EM 2015
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CHRISTOPHER WILLIS,                       :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.